Case 3:17-cr-00192-MSB Document 130 Filed 06/11/21 PageID.585 Page 1 of 2
         Case 3:17-cr-00192-MSB Document 130 Filed 06/11/21 PageID.586 Page 2 of 2

AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                CONRAD CARTER JONES                                                      Judgment - Page 2 of 2
CASE NUMBER:              17CR0192-MSB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 ONE DAY - TIME SERVED




 □     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 □     The comt makes the following recommendations to the Bureau of Prisons:




 □     The defendant is remanded to the custody of the United States Marshal.

 □     The defend ant shall surrender to the United States Marshal for this district:
       □ at                            P.M.                   011

       □ as notified by the United States Marshal.

       The defendant shall surrender for se1vice of sentence at the institution designated by the Bureau of
 □
       Prisons:
       □ on or before
       □ as notified by the United States Marshal.
       □ as notified by the Probation or Pretrial Se1vices Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on   --------------                          to

 at ------------ , with a ce1tified copy of this judgment.


                                                                    UNITED STATES MARSHAL


                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       l 7CR0192-MSB
